Citation Nr: 1732445	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected stress fracture of the left 3rd metatarsal.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2017 rating decisions rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board remanded the case for a VA examination in February 2015.  However, because the 2015 examination did not adequately address the Board's directives, the case was once again remanded for further development, including a VA examination in June 2016.  This case has since been returned to the Board for further appellate review.


FINDING OF FACT

1.  For the entire period, the Veteran's left foot disability is manifested by ankle pain, instability, stiffness and antalgic, with no evidence of fracture or dislocation.

2.  The Veteran has not experienced actual loss of use of the foot.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a disability rating in excess of 30 percent for the left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.7a, Diagnostic Code 5284.

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  In this case, notice was satisfied in a March 2011 letter, as well as the May 2015 and March 2017 Supplemental Statements of the Case (SSOC).  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in September 2016 to evaluate his foot disability.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges all of the medical records and lay statements.  However, the Board assigns significant probative value to the September 2016 VA examiner's opinion, and finds the 2016 opinion adequate for purposes of adjudicating the Veteran's claim.  The opinion is predicated on a thorough review of all the relevant records herein, as such the 2016 VA examination is the most probative evidence as to whether the Veteran's service-connected foot disability has resulted in a permanent disability.  Adequate rationale has been provided based on a review of the entire record.


Compliance with Board Remand

As noted in the Introduction, the Board recently remanded this case in June 2016.  The June 2016 Board remand directed the AOJ to obtain all outstanding VA medical treatment records, including treatment records from February 2015 to the present, obtain the complete private treatment records from Medical Specialists of Johnson City from September 2011 to the present, obtain any other relevant records of private treatment relating to his left foot condition, arrange the Veteran for a VA examination, and then readjudicate the claim in light of all the evidence of record, and issue an SSOC, if warranted.

The Board finds that the AOJ complied with the remand directives in that the AOJ obtained and associated with the record all private and VA treatment records pertinent to this claim; provided the Veteran an updated VA examination to determine the present condition of his left foot disability, and readjudicated the issue on appeal in a March 2017 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with).

The Veteran contends that his service-connected left foot disability, which includes stress fracture of the 3rd metatarsal, is more severe than indicated by his current 30 percent disability rating.  During his March 2014 Board hearing, he testified that his symptoms included severe pain.


General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, if there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App at 202.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.


Factual Background and Analysis

The Veteran is service-connected for a stress fracture of the 3rd metatarsal of the left foot (herein referred to as left foot disability).  The Veteran's disability developed in September 1993 when he injured his foot while running.  (Service Treatment Records from July 1993 to March 1994).

In regards to the current claim, VA medical records document complaints of, and treatment for, the lower extremities, including pain, throbbing and soreness, associated with the service-connected left foot disability (stress fracture of the 3rd metatarsal of the left foot.

Also, as will be discussed herein, the Veteran underwent VA examinations in March 2011, March 2015, and June 2016.  Additionally, the Veteran submitted medical records from both VA healthcare centers and private treatment records to bolster his claim.

The Veteran has reported symptoms of aching, throbbing, dull, and sharp and soreness that he associates with his service-connected left foot disability, which includes stress fracture of the 3rd metatarsals of the left foot.

The RO rated the Veteran's left foot disability as 30 percent disabling as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5284 for stress fracture, left 3rd metatarsal based on severe symptoms.  Under such diagnostic code, a 10 percent disability contemplates moderate disability; a 20 percent disability contemplates moderately severe; and a 30 percent disability contemplates severe foot injury.  The Note corresponding to the diagnostic criteria indicates that with actual loss of use of the foot, rate 40 percent.

Loss of use of a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. 38 C.F.R. §§ 3.350 (a)(2)(i), 4.63 (2016).  The determination will be made on the basis of the actual remaining function in terms of balance and propulsion which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. §§ 3.350 (a)(2)(i), 4.63 (2016).

In the current case, the medical evidence indicates that the Veteran has metatarsalgia in the left foot.  He does not have Morton's neuroma disease. Furthermore, none of the medical evidence of record indicates an actual loss of the left foot.  Therefore, the Board notes that a 40 percent disabling rate is not warranted.

The September VA 2016 VA examiner noted chief complaint of "left foot and ankle pain, instability, stiffness and antalgic gait."  The examiner noted that the radiographic report revealed indicated, "No evidence of fracture or dislocation and no ankylosis."  The visualized joint spaces appear normal; the soft tissues are unremarkable.  The examiner opined that the MRI findings were consistent with posterior ankle impingement with osteophytic spurring of the posterior tibiotalar joint and adjacent soft tissue edema.  The VA examiner further opined that abnormal T1 hypointense T2 hyperintense signal in the navicular bone, notably laterally, was consistent with either reactive marrow change from degenerative joint disease, which is favored or early osteonecrosis.  The examiner opined that the Veteran's service-connected left 3rd metatarsal disability has not resulted in a permanent disability or resulted in any associated proximately related diagnosis.  The examiner also replied no to the question as to whether "Due to the Veteran's foot condition, is there functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis?"

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Hence, in support of the claim for increase rating, the Veteran submitted medical records from VA treatment center at Mountain Home, dated in June 2016 and records from his private healthcare providers, including, P.F.M, W. Orthopedics, Pro Balance, Tri State M.N, and M.S.J.C., dated in August 2016.  Records from Tri State M.N. noted a chronic left foot pain, but stated, "No clear neurological etiology to account for symptoms."  The treatment record further noted that the Veteran denied radicular symptoms.  Pain was noted in the left foot, but does not note any weakness.  The Veteran denied any paresthesias or paresis.

Upon a careful review of the left foot MRI, dated in May 2015, the 2016 VA examiner specifically stated, "multiple view of the left foot demonstrates no acute fractures or dislocation."  The intraarticular joints are within normal limits and the soft tissues are remarkable.  Likewise, the left ankle MRI was negative for osteochondral lesion.  The MRI findings were consistent with posterior ankle impingement with osteophytic spurring of the posterior tibiotalar joint and adjacent soft tissue edema.  There was minimal tendinosis of the peroneus longus tendon and minimal tenosynovitis of the posterior tibialis tendon.

The Board finds that the March 2015 and September 2016 VA examinations, are the most probative pieces of medical evidence of record.  The 2015 and 2016 VA medical professionals had the opportunity to interview the Veteran, reviewed his claim's file, including service treatment records.  Notwithstanding, the Board assigns the most probative value to the 2016 VA examination reports, as the September 2016 examiner personally reviewed all the pertinent medical records, assessed the severity of the Veteran's left foot disability and provided an adequate medical opinion.  In contrast, neither of the other medical providers appeared to have reviewed all of the pertinent records.

The Board notes that the Veteran also contends that he has pain and soreness of the lower extremities due to his left foot disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, symptoms specifically related to the service-connected left foot disability, including the Veteran's other non-service-connected disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a).

As such, the Board finds that the Veteran does not have any additional symptoms of his service-connected left foot disability not contemplated by Diagnostic Code 5284.  The Board finds that a 30 percent disability rating should be continued, under Diagnostic Code 5284; however, a disability rating in excess of that amount is denied.


ORDER

A disability rating in excess of 30 percent for left foot disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


